Fourth Court of Appeals
                               San Antonio, Texas
                                      July 25, 2019

                                  No. 04-19-00129-CV

             IN THE ESTATE OF JOSE ALFREDO MENDOZA, Deceased,
                                 Appellant

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. PR-16-041
                       Honorable Romero Molina, Judge Presiding


                                     ORDER
       The Appellants’ Motion for Leave to File Motion for Extension of Time to File
Appellants' Brief with Brief Attached is hereby GRANTED.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2019.



                                                ___________________________________
                                                Keith E. Hottle,
                                                Clerk of Court